01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-338
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   JOEY A. MAILLET,                     )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Theft of Firearm from Federal Firearms Licensee (two counts)

15 Date of Detention Hearing:     July 26, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant was not interviewed by Pretrial Services, so his background

22 information is unknown or unverified. He has dual Canadian and United States citizenship. He



     DETENTION ORDER
     PAGE -1
01 has a lengthy criminal record, including active warrants. Criminal history includes bench

02 warrant activity for failure to report or failure to appear. Defendant does not contest entry of

03 an order of detention.

04            2.      Defendant poses a risk of nonappearance based on lack of background

05 information, pending warrants, and failures to appear. Defendant poses a risk of danger based

06 on criminal history and the nature of the instant offense.

07            3.      There does not appear to be any condition or combination of conditions that will

08 reasonably assure the defendant’s appearance at future Court hearings while addressing the

09 danger to other persons or the community.

10 It is therefore ORDERED:

11 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

12         General for confinement in a correction facility separate, to the extent practicable, from

13         persons awaiting or serving sentences or being held in custody pending appeal;

14 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

15 3. On order of the United States or on request of an attorney for the Government, the person

16         in charge of the corrections facility in which defendant is confined shall deliver the

17         defendant to a United States Marshal for the purpose of an appearance in connection with a

18         court proceeding; and

19 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

20         the defendant, to the United States Marshal, and to the United State Probation Services

21         Officer.

22 / / /



     DETENTION ORDER
     PAGE -2
01       DATED this 26th day of July, 2019.

02

03                                            A
                                              Mary Alice Theiler
04                                            United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
